Citation Nr: 0816605	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  02-21 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating greater than 70 percent for post-
traumatic stress disorder (PTSD), beginning April 27, 2005.  

2.  Entitlement to a rating greater than 50 percent for PTSD, 
prior to April 27, 2005.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active military service from July 1965 to 
July 1988.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2000 rating decision.  
In that decision, the RO assigned a temporary total 
evaluation for his PTSD pursuant to 38 C.F.R. § 4.29, 
effective May 15, 2000.  The RO returned the veteran's PTSD 
rating to 10 percent, as the disability had previously been 
rated, effective August 1, 2000.  

In January 2001, the veteran filed a notice of disagreement 
(NOD) with respect to the assigned 10 percent rating for his 
PTSD.  In an October 2002 rating decision, the RO increased 
the veteran's disability rating for PTSD to 50 percent, 
effective August 1, 2000.  The RO issued a statement of the 
case (SOC) later in October 2002.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2002.  

In a November 2003 rating decision, the RO again assigned a 
temporary total evaluation for the veteran's PTSD pursuant to 
38 C.F.R. § 4.29, effective July 29, 2003.  The RO returned 
the PTSD rating to 50 percent, as the disability had 
previously been rated, effective October 1, 2003.  

In April 2005, the veteran testified before the undersigned 
Veterans Law Judge at the RO; a transcript of that hearing is 
of record.  

The Board remanded the case in July 2005 for the RO to obtain 
additional VA treatment records.  The requested records were 
received, and, based on those records, a June 2007 rating 
decision increased the rating for PTSD to 70 percent, 
effective from April 27, 2005.  Subsequently, the veteran was 
provided with a supplemental statement of the case (SSOC) in 
September 2007, and the case has been returned to the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  The evidence shows that, beginning October 1, 2003, the 
veteran's PTSD was manifested by worsened difficulty 
controlling his anger, including a recent incident of 
physical abuse of his own child; and increased depression and 
isolative behavior.  

2.  The evidence shows that, prior to October 1, 2003, the 
veteran's PTSD was manifested by difficulty managing his 
anger; fleeting suicidal ideation and occasional homicidal 
ideation, but no imminent threats; moderately constricted 
affect; and limited insight and judgment.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating greater than 70 
percent for PTSD, beginning April 27, 2005.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, and 4.130, Code 9411 (2007).  

2.   The criteria are met for a 70 percent rating, and no 
more, for PTSD, beginning October 1, 2003, but not more than 
50 percent prior to that date.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 
4.130, Code 9411 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126 (2007).  

For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  38 C.F.R. § 4.130, Code 9411.  

A Global Assessment of Functioning (GAF) score from 41-50 
indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job).  A GAF score from 
51-60 reflects moderate symptoms (e.g. flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g. few friends, conflicts with peers or co-workers).  

The record shows that a 10 percent rating was previously in 
effect for the veteran's PTSD since 1995.  Pursuant to the 
veteran's claim for an increased rating for the disability, 
the rating was increased to 50 percent, effective from August 
1, 2000, following a temporary total disability rating based 
on his hospitalization for treatment of his PTSD from May 15, 
2000, through July 31, 2000.  In addition, another temporary 
total disability rating was assigned from July 29, 2003, 
through September 30, 2003, with resumption of the previous 
50 percent rating thereafter.  Subsequently, the rating was 
increased to 70 percent, effective from April 27, 2005.  

The evidence prior to April 27, 2005, consists largely of VA 
clinic records, the summaries of two VA hospitalizations 
(dated in August 2000 and October 2003), and the report of a 
VA compensation examination in February 2002.  In addition, 
the veteran testified at his Board hearing in April 2005 
concerning the manifestations of his PTSD over the years.  

The summary of the 2000 VA hospitalization indicates that the 
objective of the treatment was to obtain a balance between 
the veteran's avoidant behaviors and his anger management.  
The examiner stated that, although he made progress in 
gaining some insight regarding ongoing management of his 
anger during the hospitalization, he still appeared to be 
very restricted emotionally at discharge.  At the time of 
discharge, the veteran was stable, with no evidence of danger 
to himself or others, or of inability to care for his own 
needs.  A GAF score of 60 was assigned.  

The VA compensation examiner in February 2002, however, noted 
the veteran's report that he had found the residential PTSD 
rehabilitation program in 2000 very difficult to tolerate and 
that he had not noticed any significant changes in his PTSD 
symptomatology after the program.  Although the examiner 
indicated that his mental status examination of the veteran 
did not reveal significant cognitive impairment, he described 
the veteran's PTSD symptoms as reflective of severe PTSD 
which severely affected social aspects of his life and 
seriously affected his employment - his affect was 
moderately constricted, but he did not report any 
hallucinations or delusions; he had fleeting suicidal 
ideation, but was not imminently suicidal; he had occasional 
homicidal ideation toward others who angered him, but was not 
then imminently homicidal; his insight and judgment regarding 
his adjustment problems were limited.  That examiner assigned 
a GAF score of 50.  

Clearly, the PTSD manifestations reported by the above two VA 
examiners do indicate that the veteran's PTSD produced 
serious impairment during that period.  The Board observes, 
however, that, although the VA compensation examiner noted 
occasional suicidal and homicidal ideation, he was not then 
suicidal or homicidal, and the assigned GAF score of 50 is at 
the upper end of that particular scale, indicative of a 
somewhat lesser degree of impairment.  Further, the VA clinic 
records prior to the veteran's repeat hospitalization in the 
residential PTSD rehabilitation program in July 2003 are in 
accord with the assessment that there had been little change 
in the veteran's PTSD symptoms during that period.  

The summary of the hospitalization from July 29, 2003, 
through September 30, 2003, indicates that the veteran's PTSD 
symptoms had worsened.  Although he apparently showed some 
improvement during the second program, the examiner assigned 
a GAF score of 45-50, reflecting more significant impairment.  

The record shows that the veteran left his job in December 
2003, and a VA clinic examiner in April 2005 stated that the 
veteran's PTSD had further worsened since he lost his job; 
that examiner assigned a GAF score of 45.  In addition, the 
veteran testified at his hearing regarding incidents of 
physical abuse he had inflicted on some of his students 
during his career as a teacher several years previously, as 
well as similar incidents with clients in his last job.  In a 
communication received from the veteran in September 2005, he 
indicated he had even abused his own child recently, 
prompting his wife to secretly leave with the child, although 
they had subsequently reunited; he stated that his anger 
behavior was then at its worst.  

Although the veteran's PTSD symptomatology does not appear to 
have been as bad in September 2003 as it had become in April 
2005, affording him the benefit of the doubt, the Board finds 
that the veteran's PTSD manifestations had shown significant 
worsening than was recorded prior to the hospitalization in 
July 2003, and warranted a 70 percent rating at the time of 
his admission to the in-patient rehabilitation program on 
July 29, 2003.  

Nevertheless, the record does not show that the veteran has 
displayed any of the criteria for a 100 percent rating for 
PTSD at any time during the appeal period.  Although he had 
reportedly abused students and clients in the past, and even 
his own child at one point, there is no evidence that he 
posed a persistent danger to himself or others at any time.  
While examiners have noted that he had reported having 
suicidal ideation at times, examiners have consistently 
indicated that he was not suicidal or homicidal and some even 
stated that he was not a danger to himself or others.  
Examiners have regularly noted few cognitive deficits.  His 
primary PTSD symptomatology has been isolative behavior, 
anger management, nightmares, flashbacks, and depression.  

In summary, affording the veteran the benefit of the doubt, 
the Board concludes that, beginning October 1, 2003, his PTSD 
manifestations met the criteria for a 70 percent rating and 
no more.  Prior to July 29, 2003 (the date of his admission 
to the in-patient rehabilitation program), the criteria were 
not met for more than a 50 percent rating.  

Because a 50 percent rating was previously assigned prior to 
April 27, 2005, the Board's allowance of a 70 percent rating, 
effective October 1, 2003, represents an increased rating 
from October 1, 2003, to April 27, 2005.  

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, the record does not reflect that the veteran's 
service-connected PTSD has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities.  In this regard, the Board is cognizant 
that a total disability rating based on individual 
unemployability has been assigned, effective from December 
12, 2003.  That rating, however, was based on impairment due 
to all of the veteran's service-connected disabilities, which 
also include prostate cancer, currently rated 40 percent; 
diabetes mellitus, rated 20 percent; residuals of a head 
injury, rated 10 percent; diabetic neuropathy of each lower 
extremity, each rated 10 percent; and a left leg scar, rated 
0 percent.  In addition, the veteran's PTSD has not 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  In the absence of such factors, the Board finds 
that the requirements for referral of the case for evaluation 
for an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claim for increase.  
Nonetheless, both the rating decision and the statement of 
the case and supplements thereto that discussed the 
assignment of higher disability evaluations specifically 
informed him of the rating criteria that would be applied, 
and he had an opportunity to and did supply information or 
evidence concerning worsening or increase in severity of the 
disabilities at issue and the effect such worsening has on 
his employment and daily life.  Thus, the Board concludes 
that the veteran, in this instance, was not prejudiced by the 
lack of specific notice required by Vazquez-Flores prior to 
adverse decisions that are the subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a February 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in December 2000.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the February 2001 
letter, and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, including at a hearing.  Also, in September 2007, 
the Appeals Management Center notified the veteran of the 
information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claim and appeal.  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded multiple VA compensation 
examinations, and VA treatment records covering the entire 
period of the appeal have been received.  No further 
development action is necessary.  


ORDER

A rating greater than 70 percent for PTSD, beginning April 
27, 2005, is denied.  

A 70 percent rating is assigned for PTSD, beginning October 
1, 2003, but no higher than 50 percent prior to that date, 
subject to the law and regulations governing the award of 
monetary benefits.  




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


